Citation Nr: 0809611	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression and post-traumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active military service from February 1986 
to September 1988.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision issued by the Little Rock, Arkansas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the appellant's claim of entitlement to 
service connection for anxiety and depression.  The case was 
most recently remanded for additional development in November 
2006; the case has now been returned to the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005, a Travel Board hearing was conducted at the RO 
before a Veterans Law Judge who was designated by the 
Chairman to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Veterans Law Judge who conducted the May 2005 hearing is 
no longer employed at the Board.  In January 2008, the Board 
sent a letter to the appellant to notify him of this and of 
his right to another Board hearing pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.707.  In February 2008, the 
appellant responded and stated that he wanted to have a 
Travel Board hearing at the RO before a Veterans Law Judge.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures set out in 
38 C.F.R. § 20.704.  The RO should notify 
the appellant of the date, time and place 
of such a hearing by letter mailed to his 
current address of record.  The appellant 
is advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
file.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



